Citation Nr: 0205768	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  00-16 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for right ankle 
degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from July 1944 until June 
1946.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a January 2000 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Des Moines, Iowa, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The competent medical evidence shows the veteran's 
presently diagnosed right ankle degenerative joint disease to 
be causally related to active service. 


CONCLUSION OF LAW

Right ankle degenerative joint disease was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.102, 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

A review of the claims file reveals that the veteran's claim 
of entitlement to service connection for right ankle 
degenerative joint disease was denied by the RO in a January 
2000 rating decision.  The veteran disagreed with that 
decision and initiated this appeal.  A videoconference 
hearing with the undersigned was held in January 2002 in 
connection with his claim.  

Duty to assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000 
("VCAA"), or filed before the date of enactment of the VCAA 
and which are not final as of that date.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

In the present case, the RO included the VCAA laws in the 
November 2001 supplemental statement of the case.  Thus, the 
veteran has been put on notice as to the new requirements 
regarding the duty to assist.  Moreover, the Board has 
reviewed the file, and finds that the requirements under the 
VCAA have been met.  
In that regard, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim, which included copies of the rating actions, a 
statement of the case issued in July 2000 and the 
aforementioned November 2001 supplemental statement of the 
case.  The RO also made satisfactory efforts to ensure that 
all relevant evidence had been associated with the claims 
file.  For example, the file demonstrates that a request was 
made to obtain the veteran's service medical records.  This 
request resulted in a response that these service medical 
records could not be found.  It was noted that this was a 
fire-related case.  The Board notes that a separation 
examination dated June 1946 is of record.  

In further considering whether the requirements of the VCAA 
have been satisfied, the Board observes that the claims file 
contains an August 2001 VA examination.  Moreover, the 
following private medical records are associated with the 
claims file: treatment reports and x-rays dated April 1999 
through May 1999 from Story County Hospital; treatment 
reports and radiological evidence dated from December 1999 
through July 2000 from Des Moines General Hospital; and 
treatment reports dated July 2000 through May 2001 from 
Central Iowa Neurology.  Furthermore, an undated statement 
written by Dr. W., D.O. is of record.  Additionally, the file 
contains a May 2001 letter from the Commission of Veteran's 
Affairs, an April 1945 telegram, newspaper clippings circa 
1945, and the veteran's personal diary with entries dated 
April 1944 and May 1944.  Based on the inclusion of the 
foregoing, and noting that all possible effort was undertaken 
to search for the veteran's service medical records, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2001).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Certain disorders, such 
as arthritis, are presumed to have been incurred in service 
if manifested within one year of separation from service to a 
degree of 10 percent or more, provided that the veteran has 
served a minimum of ninety days either during a period of war 
or during peacetime service after December 31, 1946.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident. 38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2001).  
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (2001).

In Collette v. Brown, 82 F.3d 389 (1996), the Federal Circuit 
set forth a three-step sequential analysis for applying 38 
U.S.C.A. § 1154(b), for combat veterans.  First, it must be 
determined whether the veteran submitted satisfactory lay or 
other evidence of service incurrence of an injury or disease.  
This requirement is satisfied if the veteran's evidence, in 
isolation from other evidence, appears credible such that it 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in the veteran's 
combat service.  Second, the evidence must be "consistent 
with the circumstances, conditions, or hardships of such 
service."  If both of these steps are satisfied, then a 
factual presumption arises that the veteran's alleged disease 
or injury was incurred or aggravated in service; this 
presumption may only be rebutted with clear and convincing 
evidence.  However, even if these steps are met, the veteran 
must still satisfy the nexus requirement by presenting 
competent medical evidence that a current disability is 
related to service.  Kessel v. West, 13 Vet. App. 9 (1999) 
(en banc); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Further regarding the element of in-service incurrence or 
aggravation, the mere fact of an in-service injury is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim. 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Factual Background

Service Medical Records

The evidence of record indicates that the RO was unable to 
locate the veteran's service medical records.  It was 
indicated that these documents were likely destroyed in a 
fire at the National Personnel Records Center in St. Louis.  
One service document is associated with the claims file, 
however.  This record is the report of physical examination 
at the time of separation from service.  The examination was 
conducted in June 1946.  The report of examination noted a 
history of a severe right ankle sprain, occurring in April 
1945.  The examiner noted no musculoskeletal defects, and the 
veteran's feet were noted to be "normal."  


VA examination

The veteran was examined by VA in August 2001 with respect to 
his right ankle degenerative joint disease.  The veteran 
reported a medical history of having injured his right ankle 
during service.  He stated that he was crossing a river while 
carrying a large mortar, and his foot either got caught 
between two rocks in the riverbed, or in a mortar hole.  The 
veteran reported that he dropped the heavy mortar that he was 
carrying onto the lateral aspect of his right ankle.  He 
stated that he experienced pain and swelling.  The veteran 
recalled that he was sent to a hospital in France, though he 
did not remember the details of the treatment that he 
received.  The ankle was said to have bothered him upon 
return to service, and then on and off throughout his adult 
life.  The veteran noted that he was eventually given an 
ankle lacer type brace for his condition.  The examiner noted 
that it appeared the veteran had undergone a steroid 
injection for degenerative joint disease.

At the time of the VA examination in August 2001, the veteran 
complained of pain and occasional swelling in his right 
ankle, worsening in recent years.  The veteran's wife added 
that his ankle would just give out on him, and that he had 
fallen on occasion.  The veteran's wife also stated that the 
veteran's walking tolerance was poor and that he used a quad 
cane or a walker to ambulate since having a stroke.   

Upon physical examination, the veteran was diagnosed with 
degenerative arthritis of the right foot.  The examiner 
commented that he could not truthfully relate the veteran's 
present right ankle degenerative joint disease to any 
specific injury that occurred in service.  Moreover, the 
examiner opined that the veteran's history of falls was more 
related to the residuals of a stroke than to instability in 
the right ankle.

Private medical records

A treatment report dated April 1999 from Story County 
Hospital revealed decreased ankle flexion and extension, with 
pain over the anterior and lateral and anterior and medial 
joint line.  Degenerative changes were detected in the tibial 
talar joint, along with spur formation.  The veteran was 
assessed with right ankle degenerative joint disease.  X-ray 
evidence dated April 1999 showed moderate right ankle 
osteoarthritic changes.  A follow-up report dated May 1999 
revealed pain over the anterior aspect of the ankle joint, as 
well as the anterior and lateral ankle joint.  It was 
indicated that the veteran had been wearing an ankle brace, 
but that he discontinued its use when he developed swelling 
above and below it.  A steroid injection into the ankle joint 
was ordered to alleviate the veteran's discomfort.       

Treatment reports dated from December 1999 through July 2000 
from Des Moines General Hospital are also of record.  These 
records pertain primarily to conditions other than the 
veteran's right ankle degenerative joint disease.  However, a 
February 2000 treatment report noted right ankle pain, with 
arthritis of the foot and ankle.

Evidence of treatment for a right ankle condition is also 
found in records dated July 2000 through May 2001 from 
Central Iowa Neurology.  Pain and weakness of the right lower 
extremity was noted in August 2000 reports.  These reports 
further indicated that the veteran wore a brace on his right 
leg.  Right foot pain was diagnosed.  This diagnosis was 
repeated in reports dated September 2000 and May 2001.  None 
of these reports specifically diagnosed right ankle 
degenerative joint disease.  

In addition to the treatment reports detailed above, the 
evidence associated with the claims file also includes an 
undated statement written by Dr. W., D.O., who appears to 
have provided treatment to the veteran at Central Iowa 
Neurology.  In this statement Dr. W. remarked that it was as 
likely as not, and even more likely than not, that the 
veteran's right ankle degenerative joint disease was causally 
related to the trauma and wounds incurred during his service.  

Additional evidence

The file also contains a May 2001 letter from the Commission 
of Veteran's Affairs, an April 1945 telegram, newspaper 
clippings circa 1945, and the veteran's personal diary with 
entries dated April 1944 and May 1944.  The May 2001 letter 
described the veteran's account of his ankle injury, namely 
that he hurt himself when he stepped into a mortar crater and 
dropped the mortar that he was carrying onto his right ankle.  
The April 1945 telegram was written by military officials and 
was addressed to the veteran's parents.  The letter stated 
that the veteran was slightly injured in Germany during April 
1945.  The newspaper clippings stated that, according to word 
received by the veteran's parents, he was wounded in action 
in Germany.  Finally, the veteran's diary contained notations 
of an ankle problem in April 1944.  

Hearing transcript

The veteran testified before the undersigned in a 
videoconference hearing conducted in January 2002.  At this 
hearing the veteran stated that he had had quite a few 
accidents involving tripping and falling subsequent to 
injuring his right ankle in service.  The veteran's wife 
added that the veteran's right ankle would give out, and that 
he had experienced right ankle pain.  She further testified 
that the veteran was treated by a family physician, beginning 
shortly after separation from service.  The veteran would 
seek such treatment "once in a while" but he was not 
actively receiving care for the right ankle.  The veteran's 
wife stated that those records of treatment were unlikely to 
be available, and that the physician was no longer in 
practice.  

It was also stated during the hearing that the veteran 
regularly wore a brace on the right ankle.  The veteran's 
wife stated that without the brace, the veteran's mobility 
would have been even further hindered than it was already.  

The veteran's wife was asked to address the statement of 
opinion rendered by Dr. W.  Specifically, the wife was asked 
to explain if she was aware of the basis behind Dr. W.'s 
conclusion that the veteran's right ankle degenerative joint 
disease was causally related to service.  The veteran's wife 
responded that, to her knowledge, Dr. W. formed his opinion 
on the basis of x-ray evidence.  Moreover, the veteran's wife 
stated that Dr. W. had been orally informed as to the 
veteran's medical history.  

Finally, the veteran's wife was asked whether she knew of any 
surgical records or employment physicals which might help to 
establish continued right ankle problems in the years 
following service.  The wife replied that the veteran had 
never had right ankle surgery, and that the veteran was self-
employed and therefore there were no employment physicals.

Analysis

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, supra.  As the 
medical evidence detailed earlier demonstrated numerous 
complaints of right ankle pain, coupled with a diagnosis of 
degenerative arthritis of the right foot rendered at the 
August 2001 VA examination, there is little doubt of the 
existence of a current disability.  Moreover, the evidence of 
record sufficiently documents an in-service incurrence of an 
ankle injury even without consideration of the provisions of 
38 U.S.C.A. § 1154(b).  The file contains an April 1945 
telegram from military officials to the veteran's parents 
informing them that the veteran sustained a slight injury 
while serving in Germany.  A press clipping regarding the 
injury, as reported by second-hand sources, was also 
submitted.  Additionally, entries from the veteran's diary 
showed that he was experiencing right ankle problems in 
service.  The totality of this evidence, when viewed in 
conjunction with the June 1946 separation examination that 
noted severe sprain to the right ankle in April 1945, is 
adequate to establish the incurrence of an in-service injury 
to the veteran's right ankle.  

In addition to demonstrating a present disability and an in-
service injury, the Board concludes that the evidence of 
record also establishes that the veteran's presently 
diagnosed right ankle degenerative joint disease is causally 
related to service.  This conclusion is consistent with the 
opinion of Dr. W., received by the RO in May 2001, which 
professed that such a nexus existed.  While this opinion did 
not contain any elaboration, the veteran's wife testified at 
his hearing that, to her knowledge, Dr. W. predicated his 
opinion on the history of the veteran's inservice ankle 
injury and subsequent residuals since that time as related by 
the veteran, and on his own examination including x-ray of 
the veteran.  Moreover, it appears that Dr. W. in recent 
years treated the veteran on numerous occasions at the 
Central Iowa Neurology clinic, certainly providing him 
familiarity with the veteran's medical condition and 
knowledge of the veteran's medical history including that 
relating to the veteran's right ankle disorder.  Thus, while 
the basis for Dr. W.'s opinion was not expressly stated in 
the submitted medical opinion, it is clear from the record 
that a sound basis for his opinion does exist in the record.  

The Board does note the opinion of the VA examiner, offered 
in August 2001, stating that he could not truthfully relate 
the veteran's current degenerative arthritis, right ankle, to 
a specific injury incurred during service.  The examiner 
noted that his decision was based on the lack of 
documentation of continuity of right ankle problems and on 
the fact that the veteran had similar findings regarding 
degenerative changes in both the right and left ankle.  The 
examiner further added that the veteran's other health 
conditions, namely the residuals of a stroke, were the 
probable cause of the veteran's falls and feelings of right 
ankle instability.  While this somewhat more equivocal 
opinion does contain a stated rationale for the expressed 
conclusion, the Board finds that equal weight should be 
accorded this opinion as the opinion of Dr. W.  In this 
regard, the Board has thoroughly reviewed the evidence of 
record, as summarized above, and finds that the evidence for 
and against the veteran's claim is in relative equipoise such 
that the doubt is to be resolved in the veteran's favor and 
service connection granted for right ankle degenerative joint 
disease.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b) (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (relevant sections of which are to be codified at 
38 U.S.C.A. § 5107(b)).



ORDER

Service connection for right ankle degenerative joint disease 
is granted.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

